                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


ALONDRA PLYMIRE,

                                 Plaintiff,

                v.                                                 Case No. 20-CV-574

KILOLO KIJAKAZI, 1
Acting Commissioner of the Social Security Administration,

                                 Defendant.


                                   DECISION AND ORDER


1. Introduction

        Alleging that she has been disabled since March 15, 2015 (Tr. 15), plaintiff Alondra

Plymire seeks supplemental security income. After her application was denied initially

(Tr. 66-80) and upon reconsideration (Tr. 81-101), a hearing was held before

Administrative Law Judge (ALJ) Dean Syrjanen on March 7, 2019 (Tr. 31-65). On April 12,

2019, the ALJ issued a written decision, concluding that Plymire was not disabled. (Tr.

12-30.) After the Appeals Council denied Plymire’s request for review on March 2, 2020




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted as the
defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



         Case 1:20-cv-00574-WED Filed 07/26/21 Page 1 of 19 Document 23
(Tr. 1-6), she filed this action. All parties have consented to the full jurisdiction of a

magistrate judge (ECF Nos. 4, 6), and this matter is ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled, an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 416.920(a)(4). At step one the ALJ determines whether the

claimant has engaged in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). The ALJ

found that “[t]he claimant has not engaged in substantial gainful activity since March 23,

2017, the application date.” (Tr. 17.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. § 416.920(a)(4)(ii), (c). An impairment is severe if it significantly

limits a claimant’s physical or mental ability to do basic work activities. 20 C.F.R.

§ 416.922(a). The ALJ concluded that Plymire has the following severe impairments:

“bipolar disorder, anxiety disorder, and post-traumatic stress disorder.” (Tr. 17.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1525, 416.920(a)(4)(iii), 416.925. If the impairment or impairments meets or

medically equals the criteria of a listing and also meets the twelve-month durational

requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. 20 C.F.R.



                                       2
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 2 of 19 Document 23
§§ 404.1520(d), 416.920(d). If the claimant’s impairment or impairments is not of a

severity to meet or medically equal the criteria set forth in a listing, the analysis proceeds

to the next step. 20 C.F.R. § 416.920(e). The ALJ found that “[t]he claimant does not have

an impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Tr. 17.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. § 416.945(a). In making the RFC finding, the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R.

§ 416.945(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual’s ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Plymire has the RFC

       to perform a full range of work at all exertional levels but with the following
       nonexertional limitations: she is capable of performing simple, routine and
       repetitive tasks. The claimant is limited to understanding, remembering,
       and carrying out no more than simple instructions. She is capable of
       performing low stress work, defined as jobs with no inflexible or fast-paced
       production requirements, involving only simple work related decision
       making, and no more than occasional changes in work setting. The claimant
       is limited to jobs with tasks that are performed independently and involve
       no more than occasional interaction with supervisors, coworkers, and no
       more than incidental contact with the public.

(Tr. 19.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.


                                           3
            Case 1:20-cv-00574-WED Filed 07/26/21 Page 3 of 19 Document 23
20 C.F.R. §§ 416.920(a)(4)(iv), 416.960. The ALJ concluded that Plymire had no past

relevant work. (Tr. 24.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c). At this step the ALJ

concluded that there were jobs that Plymire could perform, including laundry worker

(Dictionary of Occupational Titles (DOT) Number 361.687-018), dishwasher (DOT

Number 318.687-010), and sorter (DOT Number 526.687-010). (Tr. 24.) Therefore, Plymire

was not disabled.

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence



                                       4
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 4 of 19 Document 23
supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

   4.1. Symptom Severity

          “In determining whether an individual is disabled, [the ALJ must] consider all of

the individual’s symptoms, including pain, and the extent to which the symptoms can

reasonably be accepted as consistent with the objective medical and other evidence in the

individual’s record.” SSR 16-3p. The ALJ must assess the individual’s symptoms—i.e.,

“the individual’s own description or statement of his or her physical or mental

impairment(s)”—using a two-step process. SSR 16-3p. First, the ALJ must determine

“whether there is an underlying medically determinable physical or mental

impairment(s) that could reasonably be expected to produce an individual’s symptoms,

such as pain.” SSR 16-3p. If step one is satisfied, at step two the ALJ must “evaluate the

intensity and persistence of those symptoms to determine the extent to which the

symptoms limit an individual’s ability to perform work-related activities ….” SSR 16-3p.

In addition to considering all other relevant evidence, the ALJ must also consider the

following factors to the extent they are relevant:

          1. Daily activities;



                                          5
           Case 1:20-cv-00574-WED Filed 07/26/21 Page 5 of 19 Document 23
       2. The location, duration, frequency, and intensity of pain or other
       symptoms;

       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of any medication an
       individual takes or has taken to alleviate pain or other symptoms;

       5. Treatment, other than medication, an individual receives or has received
       for relief of pain or other symptoms;

       6. Any measures other than treatment an individual uses or has used to
       relieve pain or other symptoms (e.g., lying flat on his or her back, standing
       for 15 to 20 minutes every hour, or sleeping on a board); and

       7. Any other factors concerning an individual’s functional limitations and
       restrictions due to pain or other symptoms.

SSR 16-3p.

       The ALJ’s “decision must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” SSR 16-3p. Although the court is not assessing the

claimant’s character or truthfulness, SSR 16-3p, this evaluation was previously

characterized as a “credibility” assessment, see SSR 96-7p, and that language persists in

the caselaw. See, e.g., Hinds v. Saul, 799 F. App’x 396, 400 (7th Cir. 2020); Brian J. v. Saul,

438 F. Supp. 3d 903, 908 (N.D. Ill. 2020). The ALJ’s conclusion is entitled to “special

deference,” and the court may disrupt it only if that assessment was “patently wrong.”




                                       6
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 6 of 19 Document 23
Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019); Summers v. Berryhill, 864 F.3d 523,

528 (7th Cir. 2017).

       The ALJ gave various reasons for his conclusion that Plymire’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms;

however, the claimant’s statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record ….” (Tr. 21.) He noted that Plymire suffered similar mental health

problems “at the time she was working as an interpreter at above the substantial gainful

activity level.” (Tr. 21.) He continued, “Notably, the claimant stopped working due to

pregnancy and not her mental health conditions.” (Tr. 21.)

       The ALJ also found Plymire’s complaints about “decreased memory,

concentration, multiple bad days per week, and fatigue requiring she nap for multiple

hours during the day” inconsistent with her “having presented to her care providers with

her memory intact, good concentration and attention, goal-related thought, oriented, and

good judgment and responding positively to medication to help her sleep.” (Tr. 21.) The

observations of a consultative examiner were consistent with those of her health care

providers, although the consultative examiner had to remind her to try her best during

the examination. (Tr. 21-22.)

       As regards Plymire’s reported need to nap, the ALJ stated:

       although the claimant reported to her providers that she was having
       difficulty sleeping, she never reported significant fatigue or the need to take


                                       7
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 7 of 19 Document 23
       naps throughout the day. In fact, the records during the relevant period
       contain only one report of fatigue, and during that appointment, the
       claimant specifically indicated that she avoided napping. There is no
       objective evidence to support that the claimant’s testimony of multiple hour
       naps each day are medically necessary or even documented elsewhere in
       the records. Moreover, throughout the period in question including the
       times the claimant report sleep disturbances, regularly conducted objective
       examinations revealed she was continuously alert and oriented with intact
       attention, concentration and memory.

(Tr. 22.)

       The ALJ also noted that Plymire’s “daily activities, including the full time care for

her child, suggest the claimant is capable of greater functioning then what she has

alleged.” (Tr. 22.) Overall, the ALJ concluded that, following Plymire’s psychiatric

hospitalization, “the treatment history demonstrates an overall upward trend regarding

the claimant’s mental health conditions.” (Tr. 22.)

       Plymire argues, “None of these are ‘good reasons,’ as they tend to (grossly)

misconstrue the Record.” (ECF No. 17 at 6.) She states that the ALJ was wrong when he

stated that she was working at the substantial gainful activity level; she worked part-

time, only about 14 hours per week. But, more significantly, her impairments got worse

after the birth of her son in December 2015, starting with post-partum depression and

spiraling from there. (ECF No. 17 at 8.) She argues that the ALJ ignored “entire lines of

evidence that detract from his conclusions.” (ECF No. 17 at 8.)

       Plymire walks through the specific evidence that the ALJ cited to support his

conclusion that Plymire’s symptoms were not as severe as she alleged. (ECF No. 17 at 8-



                                           8
            Case 1:20-cv-00574-WED Filed 07/26/21 Page 8 of 19 Document 23
11.) She notes that, within the medical record from which the ALJ plucked each relevant

fact, there are often other facts that could corroborate Plymire’s symptoms. For example,

the ALJ noted, “Progress notes dated August 18, 2017, indicate the claimant was sleeping

very well (16F/4).” (Tr. 21.) The note in its entirety states:

       Patient called stating that for the last week and a half she has been
       experiencing “mood swings”. Reports she is easily frustrated, and “very
       sensitive, I can cry for the simplest reason”. She will be happy “then all of a
       sudden crying” then “isolates” herself and thinks “maybe I should not be
       on this earth” then she is okay again. Denies any plan or intent to harm
       herself. Reports compliance with medications. Sleeping “well” 8-9 hours at
       night. Denies excessive energy at this time.

(Tr. 926.)

        It is well-established that an ALJ cannot consider only the evidence that supports

his conclusion and ignore the evidence that undermines it. Moore v. Colvin, 743 F.3d 1118,

1123 (7th Cir. 2014). But, on the other hand, an ALJ need not discuss every piece of

evidence in the record. Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014). Thus, it is often

a fine line between impermissible cherry-picking, see Denton v. Astrue, 596 F.3d 419, 425

(7th Cir. 2010), and an appropriate summarization of the evidence.

        A summary of evidence will necessarily be incomplete. An ALJ does not err

merely because he fails to mention evidence that might be inconsistent with his

conclusion. Impermissible cherry-picking requires more—e.g., a sweeping and systemic

disregard of contrary evidence or a failure to consider an entire line of evidence. Although




                                       9
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 9 of 19 Document 23
an assessment of the severity of the claimant’s symptoms will require consideration of all

the evidence, see SSR 16-3p, an ALJ is not required to discuss all the evidence.

       As reflected in his RFC finding, the ALJ found that Plymire had significant

limitations. In so finding, the ALJ did not categorically ignore or reject the evidence of

Plymire’s impairments. Rather, he found that Plymire’s symptoms were not as severe as

she alleged. In reaching that conclusion, the ALJ naturally highlighted the evidence

inconsistent with Plymire’s complaints. Plymire has failed to demonstrate that the ALJ

engaged in impermissible cherry-picking; highlighting the evidence was that was

inconsistent with her reported symptoms was simply the nature of that phase of the

analysis. The ALJ reasonably noted, for example, that if Plymire’s memory and

concentration were as bad as she alleged, her health care providers likely would have at

least occasionally noted memory and concentration problems in their treatment notes.

(Tr. 21.)

       The only specific symptoms that the ALJ categorically rejected were those of

“significant fatigue” and “the need to take naps throughout the day.” (Tr. 22.) The fact

that Plymire naps does not establish that she needs to nap. Many people would choose to

take daily naps if circumstances permitted. For example, much of the evidence Plymire

cites to support her napping comes from when she was confined in a psychiatric hospital.

(ECF No. 17 at 13.) Plymire has not pointed to evidence suggesting a need to nap, such as

evidence that the absence of a nap exacerbates her symptoms. Thus, it may have been



                                       10
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 10 of 19 Document 23
reasonable for the ALJ to say there was no evidence that it was medically necessary for

Plymire to nap daily.

       However, the ALJ was incorrect when he stated that only once during the relevant

period did Plymire report fatigue. Shortly after the end of her psychiatric hospitalization,

she cited the fact that “my medications are making me sleepy” as the reason she wanted

to apply for disability. (Tr. 666.) Subsequently, she regularly reported tiredness, which

she generally attributed to her medications. (See ECF No. 17 at 13-14.) It is unclear if the

ALJ rejected this evidence or simply overlooked it. Reassessing this evidence may lead

the ALJ to reassess the conclusion of whether Plymire needs to nap.

       The ALJ also erred when he stated, “Plaintiff worked part time from July to

December 2015, but earned enough to pass the substantial gainful activity threshold. (Tr.

21, 170, 173.)” (ECF No. 21 at 7.) The cited records indicate that Plymire earned $1,970.54

in 2015. In 2015, that amount would represent less than two months of substantial gainful

activity. See Social Security Administration, “Substantial Gainful Activity,” available at

https://www.ssa.gov/oact/cola/sga.html (noting that monthly substantial gainful activity

amounts for a non-blind person in 2105 was $1,090).

       Although neither of these errors may merit remand individually, when combined

they warrant remand. The court cannot be confident that the ALJ will reach the same

conclusion as to the severity of Plymire’s symptoms when he properly re-assesses the

evidence of Plymire’s temporary work and evidence of fatigue.



                                      11
       Case 1:20-cv-00574-WED Filed 07/26/21 Page 11 of 19 Document 23
       It also will be necessary for the ALJ on remand to reassess the statement, “Further,

the claimant’s daily activities, including the full time care for her child, suggest the

claimant is capable of greater functioning then (sic) what she has alleged.” (Tr. 22.)

Statements such as these are infrequently helpful without elaboration.

       Plymire’s activities of daily living appear to have been minimal and marked by

noncompliance with basic hygiene. (Tr. 41, 235, 991, 1019.) In this regard, her activities

tend to support her alleged limitations. Moreover, “sheer necessity may compel one to

perform tasks at home no matter how painful, such as taking care of one’s child.” Forsythe

v. Colvin, 813 F.3d 677, 679 (7th Cir. 2016).

       It also appears that Plymire’s ability to complete her activities of daily living and

care for her child was, at least at times, significantly impaired by her symptoms. For

example, a May 1, 2018 progress note states, “Patient reports she was reported for

messiness in her home.” (Tr. 986.) Although unclear, this seems to reflect some manner

of social services report regarding her ability to maintain an appropriate home.

       Additionally, the extent to which she was responsible for the care of her child is

either unclear or may have changed over time. In her April 2017 application for benefits

she reported sharing custody of her son with her boyfriend. (Tr. 160.) During the

December 2017 consultative examination she reported being the primary caregiver for

her by then two-year-old son. (Tr. 915.) At the hearing she testified that her son lived with

her fulltime. (Tr. 37.) During a normal day, however, she said that she spends “very little”



                                      12
       Case 1:20-cv-00574-WED Filed 07/26/21 Page 12 of 19 Document 23
time interacting with him. (Tr. 54.) Although she did not mention anyone else living with

her, she testified that, when her boyfriend gets off of work, he takes over caring for her

son. (Tr. 44; 52.) Her boyfriend’s parents help on the weekends. (Tr. 44.)

         Based on these collective defects in the ALJ’s decision, remand is necessary to

permit the ALJ to reassess the severity of Plymire’s symptoms in accordance with SSR 16-

3p.

      4.2. Variable Functioning and the Need to Lie Down

         Plymire separately argues that the ALJ failed to appropriately consider her

variable functioning and need to lie down. As discussed above, it will be necessary for

the ALJ on remand to reassess whether Plymire needs to lie down. If the ALJ accepts that

Plymire’s statements regarding her fatigue are as severe as she alleges and that she needs

to take one or more naps per day, it will be necessary for the ALJ to reassess Plymire’s

RFC. It is unnecessary for the court to further discuss this alleged error.

         However, the ALJ erred by seemingly failing to consider the variable nature of

Plymire’s bipolar disorder. “[B]ipolar disorder … is by nature episodic and admits to

regular fluctuations even under proper treatment.” Jelinek v. Astrue, 662 F.3d 805, 814 (7th

Cir. 2011); see also Bauer v. Astrue, 532 F.3d 606, 607 (7th Cir. 2008) (discussing the general

nature of bipolar disorder); Rosario v. Saul, No. 18-CV-1878, 2019 U.S. Dist. LEXIS 142794,

at *12-21 (E.D. Wis. Aug. 22, 2019) (discussing the variable nature of bipolar disorder).

         The only allusion to Plymire’s variable functioning is when the ALJ stated,



                                        13
         Case 1:20-cv-00574-WED Filed 07/26/21 Page 13 of 19 Document 23
         Second, inconsistent with her reports of decreased memory, concentration,
         multiple bad days per week, and fatigue requiring she nap for multiple
         hours during the day, the record consistently shows the claimant having
         presented to her care providers with her memory intact, good concentration
         and attention, goal-related thought, oriented, and good judgment and
         responding positively to medication to help her sleep (18F/5, 10, 15, 17, 22,
         31, 35; 19F/7).

(Tr. 21.)

         Insofar as this statement reflects the ALJ’s conclusion that Plymire’s functioning

did not vary, such a conclusion is contradicted by even a cursory review of just a year of

treatment notes of Plymire’s psychiatrist, notes that include those which the ALJ cited

above:

   •     “She has 2-3 bad days in a week, with panic episodes. … Compared to our last
         visit she is doing better, much less frequent panic. It was nearly daily as of our last
         visit.” (Tr. 951 (Jan. 2, 2019).)

   •     “She describes a recent panic attack.” (Tr. 956 (Nov. 30, 2018).)

   •     “She is having fewer panic attacks ….” (Tr. 959 (Nov. 30, 2018).)

   •     “Patient is in a state of sudden and severe exacerbation of anxiety, with great
         physical activation.” (Tr. 964 (Oct. 31, 2018).)

   •     “Patient reports she is doing great.… Her only complaint is some anxiety, which
         is ‘just some days, I’m a little bit off.’” (Tr. 966 (Oct. 3, 2018).)

   •     “She feels her mental health continues ‘steady, I feel confident, I’m not depressed
         all day like I was.’ ‘I feel like I can live a normal life.’” (Tr. 971 (Aug. 22, 2018).)

   •     “Depression is stable. Denies any manic highs.” (Tr. 976 (June 25, 2018).)

   •     “Patient reports she is doing much better x 1 week. Energy is up, applied for a job.
         ‘I feel good!’” (Tr. 981 (May 25, 2018).)



                                        14
         Case 1:20-cv-00574-WED Filed 07/26/21 Page 14 of 19 Document 23
   •   “Patient reports she was reported for messiness in her home, ‘I can see my
       depression’s affecting me.’ She feels irritable.” (Tr. 986 (May 1, 2018).)

   •   “‘I’m really struggling with my depression.’ … Poor function. Showering less than
       once a week. She talks loudly and desperately about the severity of her depression.
       She states her boyfriend is so concerned he might be calling to tell me about it. She
       takes care of her son at home. She rests a lot in the daytime but avoids napping.
       Low motivation and energy make her feel bad about herself.” (Tr. 991 (April 10,
       2018).)

   •   “‘My depression is not good.’ No manic phases since our last visit.” (Tr. 996
       (March 21, 2018).)

   •   “She only sleeps 3-4 hours a night. She states her depression is worsening as well.
       Motivation, energy, concentration are in decline. She’s quite discouraged.” (Tr.
       1001 (Feb. 28, 2018).)

   •   “Patient reports she’s still struggling. Sleeping only 4-5 hours a night on Seroquel.
       Depression ‘is still where it was a few months ago, not good at all.’ Motivation,
       energy, concentration are all a struggle. Denies suicidal ideation. ‘But sometimes I
       feel like giving up. Hopeless.’” (Tr. 1005 (Feb. 7, 2018).)

   •   “‘I am really depressed.’ Not functioning well at home. ‘I feel so hopeless.’ Denies
       suicidal ideation. This worsened 2 weeks ago. It was not preceded by mania. ‘I felt
       like cutting myself last week’ but she was able to make it through safely. It only
       lasted one night.” (Tr. 1009 (Jan. 3, 2018).)

       On remand, the ALJ will need to assess whether, and to what extent, Plymire’s

functioning varies and how any variable functioning may affect Plymire’s RFC.

   4.3. Treating Sources

       Plymire argues that the ALJ erred by giving little weight to the opinions of her

treating psychiatrist, Dr. John Beld, and therapist, Leah Szemborski. (ECF No. 17 at 19-

23.) The ALJ explained that he gave little weight to Beld’s opinion because it




                                      15
       Case 1:20-cv-00574-WED Filed 07/26/21 Page 15 of 19 Document 23
       appears to [be] based primarily on the claimant’s subjective complaint’s
       (sic) as the treatment history demonstrates, as discussed above, the claimant
       regularly presented with good concentration and attention, goal related
       thought (18F/5, 10, 15, 17, 22, 31, 35; 19F/7). Dr. Beld’s opinion provides no
       explanation or discussion about his long term and consistent objective
       findings regarding the normal state of claimant’s memory, attention, and
       judgment, which are in complete juxtaposition to this opinion.

(Tr. 23.)

       “In weighing a treating physician’s opinion, an ALJ must consider the factors

found in 20 C.F.R. § 416.927(c), but need only ‘minimally articulate’ his reasoning; the

ALJ need not explicitly discuss and weigh each factor.” Collins v. Berryhill, 743 F. App’x

21, 25 (7th Cir. 2018) (quoting Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008)). A court

will “uphold ‘all but the most patently erroneous reasons for discounting a treating

physician’s assessment.’” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015) (quoting Luster

v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010)).

       “A treating physician’s opinion regarding the nature and severity of a medical

condition is entitled to controlling weight if it is well supported by medical findings and

not inconsistent with other substantial evidence in the record.” Stephens v. Berryhill, 888

F.3d 323, 328 (7th Cir. 2018) (quoting Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000)); see

also 20 C.F.R. § 404.1527(d)(2)).

       “A treating doctor’s opinion may be properly discounted, however, if it is based

upon the claimant’s subjective complaints rather than objective medical evidence.”

Ghiselli v. Colvin, 837 F.3d 771, 776 (7th Cir. 2016) (citing Ketelboeter v. Astrue, 550 F.3d 620,



                                       16
        Case 1:20-cv-00574-WED Filed 07/26/21 Page 16 of 19 Document 23
625 (7th Cir. 2008); White v. Barnhart, 415 F.3d 654, 659 (7th Cir. 2005)); see also Givens v.

Colvin, 551 F. App’x 855, 861 (7th Cir. 2013); Frankovis-Miesfeld v. Saul, No. 19-CV-1842,

2021 U.S. Dist. LEXIS 14064, at *16-17 (E.D. Wis. Jan. 26, 2021) (citing Jozefyk v. Saul, No.

19-CV-1606, 2020 U.S. Dist. LEXIS 183703, at *15 (E.D. Wis. Oct. 2, 2020)). But in the case

of mental health impairments, a patient’s subjective complaints are commonly the

foundation for diagnosis, assessment, and treatment. If a psychiatrist’s opinion could be

discounted because it was based primarily on the claimant’s subjective complaints, the

opinions of treating mental health professionals could be almost categorically

disregarded. Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015). The Court of Appeals for the

Seventh Circuit has rejected this notion. Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015)

(citing Adaire v. Colvin, 778 F.3d 685, 688 (7th Cir. 2015)). Thus, outside of instances where

there is reason to suspect that, rather than relying on his professional judgment, a

provider is merely parroting the claimant’s reports, cf. Jozefyk v. Saul, No. 19-CV-1606,

2020 U.S. Dist. LEXIS 183703, at *16-17 (E.D. Wis. Oct. 2, 2020) (physician noted his

statements regarding the claimant’s abilities were “per patient’s report”), the fact that an

opinion is “based primarily on the claimant’s subjective complaints” will generally not

be a sufficient reason for discounting a treating mental health professional’s opinion.

       The ALJ’s additional reasons for discounting Beld’s opinions, however, may

ordinarily constitute “good reasons” for not affording the opinions controlling weight.

Nonetheless, because those reasons rested at least in part upon the ALJ’s assessment of



                                      17
       Case 1:20-cv-00574-WED Filed 07/26/21 Page 17 of 19 Document 23
Plymire’s reports of fatigue, it will be necessary for the ALJ to reassess Beld’s opinions on

remand.

       As for Szemborski’s opinions, because she was not an acceptable medical source,

her opinion was not entitled to controlling weight. In addition, the ALJ discounted her

opinions for largely the same reasons as Beld’s— “the claimant regularly presented to her

providers with goal-related thought, good attention and concentration, and an intact

memory.… [I]t appears that much of her opinion is based on the claimant’s subjective

complaints.” (Tr. 23.) For the reasons stated regarding Beld’s opinions, it will be necessary

for the ALJ to also reassess Szemborski’s opinions on remand.

5. Conclusion

       The ALJ’s assessment of the severity of Plymire’s symptoms rested on multiple

factual errors. Contrary to the ALJ’s statement that Plymire reported fatigue only once,

Plymire regularly reported feeling fatigued, tired, or drowsy. The ALJ also erroneously

stated Plymire worked at the substantial gainful activity level while suffering from

symptoms similar to those she now alleges are disabling. Moreover, the ALJ appears to

have overlooked the evidence that Plymire received significant help in caring for her son

and that she has exhibited significant difficulty in completing her activities of daily living,

such as maintaining basic hygiene and cleanliness of her home. The ALJ also seemingly

failed to consider the variable nature of Plymire’s bipolar disorder despite records




                                      18
       Case 1:20-cv-00574-WED Filed 07/26/21 Page 18 of 19 Document 23
documenting significant swings in her symptoms. These errors will require reassessment

of the opinions of Plymire’s mental health providers.

          A direct award of benefits, however, is inappropriate because not all factual issues

have been resolved, see Israel v. Colvin, 840 F.3d 432, 441-42 (7th Cir. 2016), and the

evidence is not such that it “can yield but one supportable conclusion.” Martin v. Saul,

950 F.3d 369, 376 (7th Cir. 2020) (quoting Campbell v. Shalala, 988 F.2d 741, 744 (7th Cir.

1993)).

          IT IS THEREFORE ORDERED that the Commissioner’s decision is vacated, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

          Dated at Milwaukee, Wisconsin this 26th day of July, 2021.



                                                    _________________________
                                                    WILLIAM E. DUFFIN
                                                    U.S. Magistrate Judge




                                         19
          Case 1:20-cv-00574-WED Filed 07/26/21 Page 19 of 19 Document 23
